212 S.E.2d 402 (1975)
25 N.C. App. 114
PIONEER ACOUSTICAL COMPANY, INC.
v.
CISNE AND ASSOCIATES, INC.
No. 7426DC1031.
Court of Appeals of North Carolina.
March 5, 1975.
*403 John G. Walker, Charlotte, for plaintiff appellant.
Alvin A. London and Richard A. Lucey, Charlotte, for defendant appellee.
VAUGHN, Judge.
Plaintiff has attempted to appeal from an order setting aside an entry by default previously entered under Rule 55(a) of the North Carolina Rules of Civil Procedure. The order entered pursuant to Rule 55(d), setting aside the entry by default, is interlocutory and plaintiff's appeal is premature. Trust Co. v. Construction Co., 24 N.C.App. 131, 210 S.E.2d 97. Moreover, plaintiff's argument that defendant failed to show excusable neglect and a meritorious defense is irrelevant. Rule 55(d) authorizes the judge to set aside the entry for good cause shown. The determination is for the trial judge in the exercise of his sound discretion. Whaley v. Rhodes, 10 N.C.App. 109, 177 S.E.2d 735.
Appeal dismissed.
BROCK, C. J., and MARTIN, J., concur.